Title: To Thomas Jefferson from Thomas G. Watkins, 21 May 1822
From: Watkins, Thomas G.
To: Jefferson, Thomas


Dear Sir,
Glenmore
May 21.—22
Although the crowd at the convention was not by any means so great as had been anticipated, yet I think your removal from the scene was fortunate, as the most of those who attended from a distance, associated monticello yourself with their other objects of particular considerations and the extraordinary and continued pressure upon your attention for so long a term in continued succession must have proved too much for your age if your health & strength had not been more than usually enfeebled by the recent accident you had sustained in your falls. Much regret was expressed at your absence, and considerable disappointment manifested; but your explanation sent down to the Revd Mr Hatch, was very generally satisfactory—and so far as I coud hear, entirely  to, and unobjectionable.I attended each day, except the second, on which it rained; On saturday the third of the preaching days, the Bishop himself honoured us with a long sermon, delivered with extraordinary ardour, and apparently prepared with great deliberation. The text was taken from the 14th verse of the 31st chapter of the book of Job. And after maintaining with zeal and the usual force of argument—that morality was an insecure foundation of itself, to build our hopes of salvation upon— a strain somewhat unusual, I thought,—he exclaimed with great emphasis away then with morality, it is at best, but the abstraction of Vice; and let us erect our fabric upon the stabler foundation of virtue and religion. I fear this Doctrine if successfully established wou’d lead us to unhappy consequences, not perhaps within the contemplation of the good Bishop. If our citizens cou’d once be induced practically to adopt the principle of passive obedience, and yield up their consciences to the  of an Oligarchy of Ministers; and an administration of our political government—capable of wielding these, should occur—Our liberty as in Europe wou’d become a despotism, and our religion a mere form—for its support. For myself I am daily more convinced, of the propriety of taking the word of God into my own hands—and relying upon such lights as he may vouchsafe to allow me for its just construction. by this means I may avoid the difficulties thrown in my way by the conflicting constructions of the more rigid sectarian, who if he cannot unite with his brother to partake at the communion table, of the divine symbol here—how can he hope to enjoy the real presence hereafter? where pure charity alone is admissible to be seated be fore the throne of God!I have just received my “Enquirer”of the 17. Inst—and read your exposition of the statement of the “native Virginian”—You may indeed rely on the justice of your fellow Citizens—who do not forget that,—but for the same trust on former occasions, they might now have the misery and mortification only to be called your fellow subjects—You, might, without condescending to explain, have relied on the confidence and affection of your friends to do you justice—But it affords them a grateful triumph over their enemies—and it will be received as a manifestation of your obliging consideration of them, rather than a notice of your obscure accuser, whose falshood, however unworthy in even other respect will live in the recollection of Americans, from the circumstance of its causing to be handed down to posterity,—The remarkable fact, that a most favourite president among them—who had never considered it worth his while to notice the abstract misrepresentations of hostile party spirit—deemed it proper to set the example of prompt pecuniary accountability,  in the highest officer upon the slightest charge of de-falcation, or appearance of error.I beg that you will accept for yourself and present to your household with you in retirement the affectionate respects of your friend& obedient ServtTh G. Watkins